Citation Nr: 0919705	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of a right hand fracture. 

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to 
October 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which granted service connection for the 
residuals of a right wrist fracture and patellofemoral 
syndrome, right knee.  The Veteran appealed the initial 
ratings assigned to BVA, and the case was referred to the 
Board for appellate review. 

A hearing was held in June 2008, at the Fargo RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a right wrist fracture are 
manifest by pain, palmar flexion to 60 degrees, dorsiflexion 
to 60 degrees, ulnar deviation to 30 degrees and radial 
deviation to 10 degrees. 

3.  The Veteran's patellofemoral syndrome, right knee, is 
manifest by pain, flexion to 130 degrees and extension to 
zero degrees.

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for the 
residuals of a right wrist fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5215 (2008). 

2.  The criteria for an initial compensable rating for 
patellofemoral syndrome, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5014 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in May 2007 in this case, the RO sent the 
Veteran a letter, dated in January 2007, which satisfied the 
duty to notify provisions, including informing him of how a 
disability rating and effective date would be assigned should 
service connection be granted.  Subsequent to the May 2007 
rating decision, in June 2007, the Veteran submitted an NOD 
with the initial disability ratings assigned, triggering the 
notice obligations set forth in sections 7105(d) and 5103A of 
the statute.  The RO then fulfilled these notice obligations 
by issuing a November 2007 statement of the case (SOC).  This 
document informed the Veteran of the regulations pertinent to 
his appeal, including the applicable rating criteria, advised 
him of the evidence that had been reviewed in connection with 
his appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
January 2007 are on file.  The Veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the Veteran a VA examination in 
May 2007 to evaluate his residuals of a right wrist fracture 
and patellofemoral syndrome, right knee.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  Residuals of a Right Wrist Fracture 

Disabilities of the wrist are evaluated under Diagnostic Code 
5215 for limitation of motion of the wrist.  A 10 percent 
rating, the maximum rating, is warranted when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215 (2008).

In considering all of the evidence under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial compensable disability 
evaluation for his residuals of a right wrist fracture under 
applicable schedular criteria.  At the May 2007 VA 
examination, the Veteran reported recurring pain of the right 
hand, aggravated by lifting and carrying objects and by 
excessive gripping of objects, and even with a firm 
handshake.  Examination of the right hand revealed a minor 
bony prominence that was noted in the mid portion of the 
ulnar aspect of the fifth metacarpal region.  There was no 
palpable tenderness, edema, discoloration, or other observed 
bony deformity of the right hand.  Grip strength was full 
bilaterally.  The Veteran was able to perform the finger-
thumb loop opposing the right thumb with the ipsilateral 
second through fifth distal phalanx.  The Veteran was able to 
include all fingers in forming a fist with the right hand.  
He was able to pick up a dime, a paperclip, and a 5 mm button 
using the right hand.  

However, with respect to limitation of motion, the Veteran 
showed slight decrease in his range of motion of the right 
wrist.  In this regard, the Veteran had palmar flexion to 60 
degrees, dorsiflexion to 60 degrees, ulnar deviation to 30 
degrees and radial deviation to 10 degrees.  The examiner 
stated that passive range of motion remained the same in all 
parameters.  In addition, the right wrist was exercised by 
performing range of motion testing ten times.  The examiner 
stated that there was no evidence of pain, incoordination, 
fatigability or further loss of function with this exercise.  
However, at his June 2008 personal hearing, the Veteran 
testified that he was an oil rigger.  He testified that his 
job required constant pulling, gripping and carrying things 
that caused him pain.  He continued that at the May 2007 VA 
examination, the repetition of motion testing did not reflect 
the type of activities he did on the job that caused him 
pain.

Therefore, given the Veteran's decrease in his range of 
motion in his right wrist and his testimony at his June 2008 
personal hearing, which the undersigned has determined to be 
credible, the Board finds that the criteria for an additional 
10 percent rating based on additional functional limitation 
is warranted pursuant to the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).  Although the May 2007 VA examiner stated that the 
Veteran's right wrist was not additionally limited by pain, 
fatigue, incoordination or lack of function, the Board again 
notes the Veteran's testimony, explaining what he did on the 
job, how it affected him, and how the examination differed in 
daily employment.  Indeed, in considering an increased rating 
claim, the Board is required to consider the affects of the 
disability on the Veteran's employment and daily life.  See, 
e.g., Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Nonetheless, a rating in excess of 10 percent for additional 
limitation of function is not warranted as the evidence does 
not show symptoms consistent with limitation of dorsiflexion 
of the right wrist to 15 degrees or less.  Therefore, the 
Board finds that the Veteran' service- connected residuals of 
a right wrist fracture warrants a compensable rating pursuant 
to Diagnostic Code 5215 and the criteria enumerated above.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that the Veteran is entitled to an initial 
compensable rating for his service-connected residuals of a 
right wrist fracture of 10 percent disabling, but no higher.  
However, the preponderance of the evidence is against a 
disability rating in excess of 10 percent, and as such, the 
benefit of the doubt provision does not apply.  Accordingly, 
entitlement to an initial compensable rating for the 
Veteran's service-connected residuals of a right wrist 
fracture of 10 percent, but no higher, is granted.

II.  Patellofemoral syndrome, Right Knee

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In this case, the Veteran's patellofemoral syndrome of the 
right knee is currently assigned a noncompensable evaluation 
pursuant to Diagnostic Codes 5014.  Diagnostic Code 5014, 
osteomalacia, is rated on limitation of motion of affected 
parts, as arthritis, degenerative, pursuant to Diagnostic 
Code 5003.  See 38 C.F.R.  
§ 4.71a, Diagnostic Code 5014.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R.  
§ 4.71a, Diagnostic Code 5260 (2008).  Limitation of leg 
extension warrants a noncompensable rating if limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008); see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to an initial compensable rating for his 
patellofemoral syndrome of the right knee.  In this regard, 
at the May 2007 VA examination, the Veteran reported that he 
experienced recurring right knee pain that was aggravated by 
prolonged standing, carrying weight, going up and down stairs 
or running.  He stated that rest helped the condition 
somewhat, and he did not endorse right knee locking or 
collapsing.  The Veteran stated that the right knee affected 
his daily activities by inhibiting him from carrying heavy 
objects and preventing him from participating in sporting 
activities.  

With respect to limitation of motion testing, the Veteran had 
flexion to 130 degrees and extension to zero degrees.  The 
passive range of motion of the right knee remained the same 
in all parameters.  The right knee was exercised by 
performing flexion and extension times 10 repetitions.  There 
was no evidence of pain, fatigability, incoordination or 
further loss of function with this exercise.  Examination of 
the right knee revealed no palpable tenderness and no bony 
deformity.  There was no edema, effusion or discoloration of 
the right knee.  There was negative laxity per drawer testing 
and per varus and valgus stresses of the right knee.  The 
median plica and patellar apprehension tests were both 
negative, as was McMurray's testing.  Clarke's patellar 
compression testing was positive.  X-rays of the right knee 
were normal and there were no signs of any osteoarthritis.

Accordingly, an initial compensable evaluation for the 
Veteran's patellofemoral syndrome, right knee, under 
Diagnostic Code 5014 has not shown.  As explained above, the 
medical evidence of record does not show that the Veteran has 
flexion that is limited to 45 degrees, extension limited to 
10 degrees, or X-ray evidence of arthritis.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  While the 
Board recognizes the Veteran's complaints of right knee pain, 
to include the Veteran's testimony at his June 2008 personal 
hearing, where he testified that his knees bothered him at 
work due to pushing on them, climbing ladders and carrying 
weighted objects, the May 2007 VA examiner found that the 
Veteran did not experience any additional limitation based on 
pain, incoordination, fatigability or other functional 
limitation.  Although the Board has found the Veteran's 
testimony at his June 2008 personal hearing to be credible, 
the Veteran's knee exhibits normal range of motion.  Indeed, 
he does not meet the criteria for a noncompensable evaluation 
pursuant to either Diagnostic Code 5260 or 5261.  Thus, 
although the Veteran does experience pain related to his 
occupation and daily activities, this level of functional 
limitation does not rise to the level of warranting a 10 
percent evaluation, and appears to have already been taken 
into account when the noncompensable rating was assigned.  
Id..  Thus, the Board finds that any additional functional 
loss not contemplated in the currently assigned disability 
ratings does not rise to the level of an increased 
evaluation.

The Board has considered whether an initial compensable 
evaluation is warranted pursuant to other potentially 
applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, right knee ankylosis, 
instability, and subluxations have not been shown by the 
evidence of record.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5257 (2008).  The May 2007 VA examiner noted that there was 
no laxity and McMurray tests were negative.  Thus, because 
there was no instability of the right knee, a separate 
evaluation is not warranted.  See VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998).  In addition, there is no evidence of any dislocated 
or removed cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R.  
§ 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263 (2008).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under these alternative diagnostic codes.

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable evaluation at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim for an initial compensable 
disability evaluation for his service-connected 
patellofemoral syndrome, right knee.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, entitlement to an initial compensable disability 
evaluation for the Veteran's service-connected patellofemoral 
syndrome, right knee, is not warranted at any time during the 
course of the appeal.

III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
residuals of a right wrist fracture or patellofemoral 
syndrome, right knee, is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected residuals of a right wrist fracture or 
patellofemoral syndrome, right knee, has caused frequent 
periods of hospitalization.  Although the Veteran testified 
that his service-connected disabilities caused some 
difficulties with his employment, he further testified that 
he had not missed any time from work due to these 
disabilities.  Thus, the evidence of record did not indicate 
that the Veteran had marked interference with employment due 
solely to his service- connected disabilities.  More 
importantly, the Board finds that the rating criteria to 
evaluate the residuals of a right wrist fracture and 
patellofemoral syndrome, right knee, reasonably describe the 
claimant's disability level and symptomatology and he has not 
argued to the contrary.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an initial compensable rating for service- 
connected residuals of a right wrist fracture of 10 percent, 
but not higher, is granted, subject to law and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.

Entitlement to an initial compensable rating for service-
connected patellofemoral syndrome, right knee, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


